UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13or 15(d) of the Securities Exchange Act of 1934 Date of Report: (Date of earliest event reported) February 23, 2011 FROZEN FOOD EXPRESS INDUSTRIES, INC. (Exact Name of Registrant as Specifiedin its Charter) Texas (State or Other Jurisdiction of Incorporation) 1-10006 COMMISSION FILE NUMBER 75-1301831 (IRS Employer Identification No.) 1145 Empire Central Place Dallas, Texas75247-4305 (Address of Principal Executive Offices) (214) 630-8090 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.03. Amendments to Articles ofIncorporation or Bylaws; Change in Fiscal Year Period On February 23, 2011, the Board of Directors approved the Amended and Restated Bylaws, separating the positions of Chairman of the Board and Chief Executive Officer, allowing the company to have a non-executive Chairman in addition to the Chief Executive Officer.It provides the flexibility to have combined positions or separate positions. A copy of the amended and restated Bylaws is filed as Exhibit 99.1 and incorporated herein by reference. The discussion provided in this Item is qualified in its entirety by reference to such Exhibit. ITEM 9.01. Financial Statements and Exhibits (a) Financial statements of business acquired. Not applicable. (b) Pro-forma financial information. Not applicable. (c) Shell company transactions. Not applicable. (d) Exhibits Amended and Restated Bylaws of Frozen Food Express Industries, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FROZEN FOOD EXPRESS INDUSTRIES, INC. Dated: March 2, 2011 By: /s/ John McManama John McManama Senior Vice President and Chief Financial Officer (Principal Financial Officer) EXHIBIT INDEX Exhibit No. Exhibit Title Amended and Restated Bylaws of Frozen Food Express Industries, Inc.
